DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2022 has been entered.
Response to Arguments
Rejection Under 112
Applicant's arguments filed 04/20/2022 have been fully considered. In light of the amendment, Applicant’s arguments are persuasive. Therefore, the 112(b) rejection is withdrawn. However, the amendments have raised new 112(a) issues. See the updated rejection for further clarification. 
Rejection Under 101
Applicant's arguments filed 04/20/2022 have been fully considered. Applicant argues that:
The amended claims are eligible due to the amendments that recite applying artificial intelligence/machine learning algorithms to deep layer patient profile to perform particular processes recited in the claims. 
Regarding A, the applying artificial intelligence/machine learning algorithms to deep layer patient profile recited in the claims is considered an additional limitation that amounts mere instructions to apply the exception on a computer. The applying artificial intelligence/machine learning algorithms to deep layer patient profile is recited at a high level of generality and is being used for its intended purpose. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)). As discussed in the rejection the additional limitations do not amount to a practical application or significantly more than the abstract idea, because the artificial intelligence/machine learning amounts to merely invoking the use of computers and other machinery as a tool (see MPEP 2106.05(f)). Therefore, there is no practical application and the additional limitations do not amount to significantly more than the abstract idea. Thus, the 101 rejection is maintained. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The independent claims recite “applying artificial intelligence/machine learning algorithms to the deep layer patient profile to perform….” However, after reviewing the specification there does not appear to be sufficient support for the artificial intelligence or algorithm used to perform the steps.  The specification must provide a disclosure of the computer and the algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention, including how to program the disclosed computer to perform the claimed function. MPEP 2161.01(I). Moreover, an assertion that one of ordinary skill in the art would have been able to figure out how to perform the invention does not address a lack of adequate written description. The specification must fully disclose how Applicant performs the recited steps.  
The dependent claims inherit the deficiencies of the independent claims through dependency and are therefore also rejected. 
Claim Rejections - 35 USC § 101
	
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1 of the Alice/Mayo Test 
Claims 1-10 are drawn to a method for processing patient related information in a health artificial intelligence system, which is within the four statutory categories (i.e. process). Claims 11-20 are drawn to a system for processing patient related information in a health artificial intelligence system, which is within the four statutory categories (i.e. apparatus). Claims 21-30 are drawn to a non-transitory medium for processing patient related information in a health artificial intelligence system, which is within the four statutory categories (i.e. manufacture).  
Step 2A of the Alice/Mayo Test - Prong One 
The claims recite an abstract idea. For example, claim 11 (and substantially similar with independent claims 1 and 21) recites: 
A system comprising: 
a processor; 
a data bus coupled to the processor; and 
a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor and configured for: 
receiving patient answers to health symptom dialog questions; 
transforming the patient answers to longitudinal data; 
storing the longitudinal data as a deep layer patient profile; 
applying artificial intelligence/machine learning algorithms to the deep layer patient profile to perform:
processing and presenting primary symptoms with associated detect knowledge models as related to the longitudinal data and deep layer patient profile; 
processing and presenting laboratory results with associated diagnostic knowledge models as related to the longitudinal data and deep layer patient profile; 
presenting patient diagnostics results with associated diagnostic knowledge models as related to the longitudinal data and deep layer patient profile; and 
providing recommendations from the primary symptoms and laboratory results for addressing adverse events and related to the longitudinal data, deep layer patient profile, and knowledge models.
These underlined elements recite an abstract idea that can be categorized, under its broadest reasonable interpretation, to cover the management of personal interactions, but for the recitation of generic computer components. For example, but for the processor with coupled data bus, non-transitory computer-readable storage medium embodying computer program code coupled to the data bus and comprising instructions to perform the steps knowledge models, the storing of patient profiles data to process symptoms and lab results with the knowledge models to then provide recommendations related to the data from the patient profile in the context of this claim encompasses an automation of organizing medical information regarding patient data to provide them treatment. If a claim limitation, under its broadest reasonable interpretation, covers management of personal interactions but for the recitation of generic computer components, then the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a).
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-10, 12-20, and 22-30 reciting particular aspects of organizing the patient information to provide them treatment, but for the recitation of generic computer components). 
Step 2A of the Alice/Mayo Test - Prong Two 
Claim 11 (and substantially similar with independent claims 1 and 21) recites: 
A system comprising: 
a processor; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
a data bus coupled to the processor; and (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor and configured for: (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
receiving patient answers to health symptom dialog questions; (merely data-gathering steps as noted below, see MPEP 2106.05(g) - Symantec, MPEP 2106.05(d)(II)(i))  
transforming the patient answers to longitudinal data; 
storing the longitudinal data as a deep layer patient profile; (merely insignificant extrasolution activity steps as noted below, see MPEP 2106.05(g) - Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
applying artificial intelligence/machine learning algorithms to the deep layer patient profile to perform: (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
processing and presenting(merely insignificant extrasolution activity steps as noted below, see MPEP 2106.05(g) - Symantec and/or OIP Techs.) primary symptoms with associated detect knowledge models(merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) as related to the longitudinal data and deep layer patient profile; 
processing and presenting(merely insignificant extrasolution activity steps as noted below, see MPEP 2106.05(g) - Symantec and/or OIP Techs.) laboratory results with associated diagnostic knowledge models(merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) as related to the longitudinal data and deep layer patient profile; 
presenting patient diagnostics results with associated diagnostic knowledge models as related to the longitudinal data and deep layer patient profile; and (merely insignificant extrasolution activity steps as noted below, see MPEP 2106.05(g) - Symantec and/or OIP Techs.)
providing recommendations from the primary symptoms and laboratory results for addressing adverse events and related to the longitudinal data, deep layer patient profile, and knowledge models.
The judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations, which: 
amount to mere instructions to apply an exception (such as recitations of the processor with coupled data bus, non-transitory computer-readable storage medium embodying computer program code coupled to the data bus and comprising instructions to perform the steps knowledge models, the storing of patient profiles data to process symptoms and lab results with the knowledge models to then provide recommendations related to the data from the patient profile, applying artificial intelligence/machine learning algorithms, thereby invoking computers as a tool to perform the abstract idea, see applicant’s specification [0137], [0138], [0092], [0093], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving patient answers amounts to selecting a particular data source or type of data to be manipulated; storing the longitudinal data, presenting symptoms, presenting lab results, and presenting physician results amounts to insignificant extrasolution activity, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 5-10 15-20, 25-30 recite additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 2-4, 12-14, 22-24 recite additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, and claims 2-10, 12-20, and 22-30 recite additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B of the Alice/Mayo Test for Claims 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as using the processor with coupled data bus, non-transitory computer-readable storage medium embodying computer program code coupled to the data bus and comprising instructions to perform the steps knowledge models, the storing of patient profiles data to process symptoms and lab results with the knowledge models to then provide recommendations related to the data from the patient profile, applying artificial intelligence/machine learning algorithms, e.g., Applicant’s spec describes the computer system consistent with it being well-understood, routine, and conventional because it describes in a manner that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such elements to satisfy 112a.  (See Applicant’s Spec. [0137], [0138], [0092], [0093]); receiving patient answers, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); storing the longitudinal data, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); presenting symptoms, presenting lab results, and presenting physician results, e.g., outputting or providing access to the information, Symantec, 838 F.3d at 1321 and MPEP 2106.05(g)(3) or alternatively similar to presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; using a processor coupled with a memory database to perform the steps, e.g., merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions, Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea, adding insignificant extra solution activity, and are generally linking the abstract idea to a particular field of environment. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Therefore, the claims are not patent eligible, and are rejected under 35 U.S.C. § 101. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The closest prior art is Brown et al. (US 7260480), which discloses processing medical knowledge information with the assistance of natural language processing algorithms to provide recommendations to the patient. The closest foreign reference is Mcnair et al. (WO2015023674), which teaches providing healthcare recommendations based on data-mining and intelligent adaptive decision support services. The closest non patent literature is Bibault et al. (2016 “Big Data and machine learning in radiation oncology: State of the art and future prospects”), which teaches that precise treatment in healthcare relies on large amounts of data that can be processed by integrated predictive machine learning models for producing qualitative prediction outcomes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604. The examiner can normally be reached Monday - Friday, 830 - 530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA R. COVINGTON/Examiner, Art Unit 3686                                                                                                                                                                                         
/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686